793 F. Supp. 2d 797 (2011)
UNITED STATES of America,
v.
Anthony Lee WAINWRIGHT, Jr., Defendant.
Criminal No. 4:10cr16.
United States District Court, E.D. Virginia, Newport News Division.
June 17, 2011.
*798 Howard J. Zlotnick, Lisa R. McKeel, Brian J. Samuels, United States Attorney's Office, Newport News, VA, for Plaintiff.
Lawrence H. Woodward, Esquire, Shuttleworth Ruloff Swain Haddad & Morecock, Virginia Beach, VA, Emily M. Munn, Esquire, Reed & Munn, Norfolk, VA, for Defendant.

ORDER
REBECCA BEACH SMITH, District Judge.
This case comes before the court upon the court's sua sponte order to show cause why the defendant's conviction under 18 U.S.C. § 1512(a)(1)(C) ("Section 1512") should not be vacated. See Docket # 237. Both the government and the defendant have responded, see Docket # # 238, 239, agreeing with the court's analysis of the Supreme Court's recent decision in Fowler v. United States, ___ U.S. ___, 131 S. Ct. 2045, 179 L. Ed. 2d 1099 (2011), with the court's conclusion that the jury was not properly instructed as to the necessary elements for conviction under Section 1512, and that as such the defendant's conviction on Count Seven should be vacated. The court therefore VACATES and DISMISSES the defendant's conviction as to Count Seven of the Second Superseding Indictment. Sentencing on the remaining counts of conviction remains set for July 22, 2011.
The court DIRECTS the Clerk to send a copy of this Order to defense counsel, the Assistant United States Attorney at Newport News, and the United States Probation Officer.
IT IS SO ORDERED.